COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Fred Cox, Sr v. Allen Samuels Chevrolet and Allen Samuels

Appellate case number:    01-17-00973-CV

Trial court case number: 2016-82605

Trial court:              215th District Court of Harris County

        Appellant Fred George Cox, Sr., who is self-represented, filed a notice of appeal that
referenced an attached “Affidavit of Poverty.” Appellant has not made financial arrangements
for the filing of the clerk’s record.
       In his affidavit, appellant claimed indigence based on his unemployment, his lack of
regular income, his disability, his receipt of Social Security benefits, and his lack of assets.
However, appellant’s submission does not conform to the form Statement of Inability to Afford
Payment of Court Costs, nor does it otherwise completely satisfy Rule 145 of the Rules of Civil
Procedure.
        An appellate court may permit a party who did not file a Statement of Inability to Afford
Payment of Court Costs in the trial court to proceed without payment of costs. TEX. R. APP.
P. 20.1(c). Within 30 days of the date of this order, appellant is ordered to file a Statement of
Inability to Afford Payment of Court Costs in form prescribed by the Supreme Court of Texas.
See id.
         The form Statement of Inability to Afford Payment of Court Costs is attached to this
order.
         It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually     Acting for the Court


Date: June 14, 2018